                   Case 1:20-cr-00087-SPW Document 39 Filed 08/26/21 Page 1 of 7
                                  United States District Court
                                    DISTRICT OF MONTANA BILLINGS DIVISION


 UNITED STATES OF AMERICA                                                 JUDGMENT IN A CRIMINAL CASE


 V.

                                                                           Case Number: CR 20-87-BLG-SPW-l
 LELAND THOMAS ASH,JR.                                                     USM Number; 18129-046
                                                                           Mark S. Werner
                                                                           Defendant's Attorney



THE DEFENDANT:
 0    pleaded guilty to count(s)                         1
      pleaded nolo contendere to count(s) which
 □
      was accepted by the court
      was found guilty on count(s) after a plea of
 □
      not guilty

The defendant is adjudicated guilty of these offenses:
 Title & Section / Nature of Offense                                                              Offense Ended   Count
 18:922G.F Prohibited Person In Possession Of A Firearm; Forfeiture Allegation                    02/25/2020      I




The defendant is sentenced as provided in pages 2 through 7 of this Judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.


        It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of
material changes in economic circumstances.


                                                             August 26,2021
                                                             Date of Imposition of Judgment




                                                             >ignature of Judge

                                                             Susan P. Watters
                                                             United States pistrict Judge_
                                                             Name and Title of Judge

                                                             August 26.2021
                                                             Date
Case 1:20-cr-00087-SPW Document 39 Filed 08/26/21 Page 2 of 7
Case 1:20-cr-00087-SPW Document 39 Filed 08/26/21 Page 3 of 7
Case 1:20-cr-00087-SPW Document 39 Filed 08/26/21 Page 4 of 7
Case 1:20-cr-00087-SPW Document 39 Filed 08/26/21 Page 5 of 7
Case 1:20-cr-00087-SPW Document 39 Filed 08/26/21 Page 6 of 7
Case 1:20-cr-00087-SPW Document 39 Filed 08/26/21 Page 7 of 7
